FILED
                           NOT FOR PUBLICATION                             DEC 24 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

 ROMEO RAMIREZ-GARCIA,                             No. 07-72911

             Petitioner,                           Agency No. A012-519-653

 v.
                                                   ORDER*
 ERIC H. HOLDER, Jr., Attorney General,

             Respondent.

                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Argued November 2, 2009
                           Submitted December 16, 2013
                             San Francisco, California

BEFORE: CANBY, GRABER and RAWLINSON,** Circuit Judges.

      The unopposed petition for review in this case is granted, and the order of

removal of petitioner is vacated.

      PETITION FOR REVIEW GRANTED; REMOVAL ORDER VACATED.




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
          Judge Rawlinson was drawn to replace Judge B. Fletcher. She has read
the briefs, reviewed the record and listened to the audio of the oral argument.